
	
		I
		111th CONGRESS
		2d Session
		H. R. 5284
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2010
			Ms. Bordallo
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Sikes Act to improve natural resources
		  management planning for State-owned facilities used for the national defense,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sikes Act Amendments Act of
			 2010.
		2.Improved Sikes
			 Act coverage of State-owned facilities used for the national defense
			(a)Improvements to
			 ActThe Sikes Act (16 U.S.C. 670 et seq.) is amended as
			 follows:
				(1)DefinitionsSection
			 100 (16 U.S.C. 670) is amended—
					(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (4) and (5), respectively; and
					(B)by inserting after
			 paragraph (1) the following new paragraphs:
						
							(2)StateThe
				term State means any of the several States, the District of
				Columbia, the Commonwealth of Puerto Rico, Guam, and the Virgin Islands.
							(3)State-owned
				National Guard installationThe term State-owned National
				Guard installation means land owned and operated by a State when such
				land is used for training the National Guard pursuant to chapter 5 of title 32,
				United State Code, with funds provided by the Secretary of Defense or the
				Secretary of a military department, even though such land is not under the
				jurisdiction of the Department of
				Defense.
							.
					(2)Funding of
			 integrated natural resources management plansSection 101 (16
			 U.S.C. 670a) is amended—
					(A)in subsection
			 (a)(1)(B)—
						(i)by
			 inserting (i) before To facilitate; and
						(ii)by
			 adding at the end the following new clause:
							
								(ii)The Secretary of a military department may,
				subject to the availability of appropriations, develop and implement an
				integrated natural resources management plan for a State-owned National Guard
				installation. Such a plan shall be developed and implemented in coordination
				with the chief executive officer of the State in which the State-owned National
				Guard installation is located.
								;
						(B)in subsection
			 (a)(2), by inserting or State-owned National Guard installation
			 after military installation both places it appears;
					(C)in subsection
			 (a)(3)—
						(i)by
			 striking and at the end of subparagraph (B);
						(ii)by
			 striking the period at the end of subparagraph (C) and inserting ;
			 and; and
						(iii)by
			 adding at the end the following new subparagraph:
							
								(D)the conservation
				and rehabilitation of natural resources on State-owned National Guard
				installations and sustainable multipurpose use of the natural resources on
				those
				installations.
								;
						(D)by redesignating
			 subsections (c) through (g) as subsections (d) through (h), respectively;
			 and
					(E)by inserting after
			 subsection (b) the following new subsection (c):
						
							(c)Required
				elements of plans for State-Owned National Guard
				installationsEach integrated natural resources management plan
				for a State-owned National Guard installation that is prepared under subsection
				(a)(1)(B)(ii)—
								(1)shall, to the
				extent appropriate and applicable, provide for the same matters for the
				installation as are required under subsection (c)(1) for a military
				installation; and
								(2)must be reviewed
				as to operation and effect by the parties thereto on a regular basis, but not
				less often than every 5
				years.
								.
					(3)Cooperative
			 agreementsSection 103a(a) (16 U.S.C. 670c–1(a)) is
			 amended—
					(A)in paragraph (1),
			 by inserting and State-owned National Guard installations after
			 military installations; and
					(B)in paragraph (2),
			 by inserting or State-owned National Guard installations after
			 military installation.
					(b)Expansion and
			 extension of invasive species management pilot programSubsection
			 (g) of section 101 of such Act (16 U.S.C. 670a) is amended—
				(1)in the subsection
			 heading—
					(A)by striking
			 Pilot
			 Program; and
					(B)by striking
			 in
			 Guam; and
					(2)in paragraph
			 (1)—
					(A)by striking
			 During fiscal years 2009 through 2014, the and inserting
			 The; and
					(B)by striking
			 in Guam.
					(c)Section and
			 subsection headingsSuch Act is further amended as
			 follows:
				(1)Section 101 (16
			 U.S.C. 670a) is amended—
					(A)by inserting at
			 the beginning the following:
						
							101.Cooperative
				plan for conservation and
				rehabilitation
							;
					(B)by striking
			 Sec.
			 101.;
					(C)in subsection (d), as redesignated by
			 subsection (a)(2)(D) of this section, by inserting Prohibitions on Sale and Lease of Lands Unless Effects Compatible
			 With Plan.— after (d);
					(D)in subsection (e), as redesignated by
			 subsection (a)(2)(D) of this section, by inserting Implementation and Enforcement of Integrated Natural Resources
			 Management Plans.— after (e);
			 and
					(E)in subsection (f), as redesignated by
			 subsection (a)(2)(D) of this section—
						(i)by
			 inserting Applicability
			 of Other Laws.— after (f); and
						(ii)by
			 inserting a comma after Code.
						(2)Section 102 (16
			 U.S.C. 670b) is amended—
					(A)by inserting at
			 the beginning the following:
						
							102.Migratory game
				birds; hunting
				permits
							;
					(B)by striking
			 Sec.
			 102. and inserting (a)
			 Integrated Natural Resources
			 Management Plan.—; and
					(C)by striking
			 agency: and all that follows through possession
			 and inserting
						
							agency.(b)Applicability of
				other lawsPossession
							.
					(3)Section 103a (16
			 U.S.C. 670c–1) is further amended—
					(A)by inserting at
			 the beginning the following:
						
							103A.Cooperative
				and interagency agreements for land management on
				installations
							;
					(B)by striking
			 Sec.
			 103a.;
					(C)in subsection (a), by inserting
			 Authority of Secretary of
			 Military Department.— after (a);
			 and
					(D)in subsection (c), by inserting
			 Availability of Funds;
			 Agreements Under Other Laws.— after
			 (c).
					(4)Section 104 (16
			 U.S.C. 670d) is amended—
					(A)by inserting at
			 the beginning the following:
						
							104.Liability for
				funds; accounting to Comptroller
				General
							;
				
						and(B)by striking
			 Sec.
			 104..
					(5)Section 105 (16
			 U.S.C. 670e) is amended—
					(A)by inserting at
			 the beginning the following:
						
							105.Applicability
				to other laws; national forest lands
							;
				
						and(B)by striking
			 Sec.
			 105..
					(6)Section 108 (16
			 U.S.C. 670f) is amended—
					(A)by inserting at
			 the beginning the following:
						
							108.Appropriations
				and
				expenditures
							;
					(B)by striking
			 Sec.
			 108.;
					(C)in subsection (a), by inserting
			 “Expenditures of collected funds
			 Under Integrated Natural Resources Management Plans.—” after
			 (a);
					(D)in subsection (b), by inserting
			 Authorization of
			 Appropriations to Secretary of Defense.— after
			 (b);
					(E)in subsection (c), by inserting
			 Authorization of
			 Appropriations to Secretary of the Interior.— after
			 (c); and
					(F)in subsection (d), by inserting
			 Use of Other Conservation
			 or Rehabilitation Authorities.— after
			 (d).
					(7)Section 201 (16
			 U.S.C. 670g) is amended—
					(A)by inserting at
			 the beginning the following:
						
							201.Wildlife, fish,
				and game conservation and rehabilitation
				programs
							;
				
					(B)by striking
			 Sec.
			 201.;
					(C)in subsection (a), by inserting
			 Programs
			 required.— after (a); and
					(D)in subsection (b), by inserting
			 Implementation of
			 Programs.— after (b).
					(8)Section 202 (16
			 U.S.C. 670h) is amended—
					(A)by inserting at
			 the beginning the following:
						
							202.Comprehensive
				plans for conservation and rehabilitation
				programs
							;
					(B)by striking
			 Sec.
			 202.;
					(C)in subsection
			 (a), by inserting Development of plans.— after
			 (a);
					(D)in subsection (b),
			 by inserting Consistency
			 with Overall Land Use and Management Plans; Hunting, Trapping, and
			 Fishing.— after (b);
					(E)in subsection (c),
			 by inserting Cooperative
			 Agreements By State Agencies for Implementation of
			 Programs.— after (c); and
					(F)in subsection (d),
			 by inserting State Agency
			 Agreements Not Cooperative Agreements Under Other
			 Provisions.— after (d).
					(9)Section 203 (16
			 U.S.C. 670i) is amended—
					(A)by inserting at
			 the beginning the following:
						
							203.Public land
				management area stamps for hunting, trapping, and fishing on public lands
				subject to programs
							;
				
					(B)by striking
			 Sec.
			 203.;
					(C)in subsection (a),
			 by inserting Agreements
			 To require stamps.— after (a);
			 and
					(D)in subsection
			 (b)—
						(i)by inserting
			 Conditions for
			 agreements.— after (b); and
						(ii)by moving
			 paragraph (3) 2 ems to the right, so that the left-hand margin aligns with that
			 of paragraph (2).
						(10)Section 204 (16
			 U.S.C. 670j) is amended—
					(A)by inserting at
			 the beginning the following:
						
							204.Enforcement
				provisions
							;
					(B)by striking
			 Sec.
			 204.;
					(C)in subsection (a),
			 by inserting Violations
			 and Penalties.— after (a);
					(D)in subsection (b),
			 by inserting Enforcement
			 Powers and proceedings.— after
			 (b);
					(E)in subsection (c),
			 by inserting Seizure and
			 Forfeiture.— after (c); and
					(F)in subsection (d),
			 by inserting Applicability of Customs Laws.— after
			 (d).
					(11)Section 205 (16
			 U.S.C. 670k) is amended—
					(A)by inserting at
			 the beginning the following:
						
							205.Definitions
							;
				
						and(B)by striking
			 Sec.
			 205..
					(12)Section 206 (16
			 U.S.C. 670l) is amended—
					(A)by inserting at
			 the beginning the following:
						
							206.Stamp
				requirements not applicable to Forest Service and Bureau of Land Management
				lands; authorized fees
							;
				
						and(B)by striking
			 Sec.
			 206..
					(13)Section 207 (16
			 U.S.C. 670m) is amended—
					(A)by inserting at
			 the beginning the following:
						
							207.Indian rights;
				State or Federal jurisdiction regulating Indian
				rights
							;
				
						and(B)by striking
			 Sec.
			 207..
					(14)Section 209 (16
			 U.S.C. 670o) is amended—
					(A)by inserting at
			 the beginning the following:
						
							209.Authorization
				of
				appropriations
							;
					(B)by striking
			 Sec.
			 209.;
					(C)in subsection (a),
			 by inserting Functions
			 and Responsibilities of Secretary of the Interior.—
			 after (a);
					(D)in subsection (b),
			 by inserting Functions
			 and Responsibilities of Secretary of Agriculture.—
			 after (b);
					(E)in subsection (c),
			 by inserting Use of Other
			 Conservation or Rehabilitation Authorities.— after
			 (c); and
					(F)in subsection (d),
			 by inserting Contract
			 Authority.— after (d).
					(d)Codification of
			 change of nameSection 204(b) of such Act (16 U.S.C. 670j) is
			 amended by striking magistrate both places it appears and
			 inserting magistrate judge.
			(e)Repeal of
			 obsolete sectionSection 208 of such Act is repealed, and section
			 209 of such Act (16 U.S.C. 670o) is redesignated as section 208.
			
